Exhibit 10.1

 

 

TERMINATION AGREEMENT

 

AMONG

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF OLDE CYPRESS COMMUNITY BANK

CLEWISTON, FLORIDA

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF COMMUNITY NATIONAL BANK AT BARTOW

BARTOW, FLORIDA

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF INDEPENDENT NATIONAL BANK

OCALA, FLORIDA

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF CENTRAL FLORIDA STATE BANK

BELLEVIEW, FLORIDA

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF FIRST GUARANTY BANK

AND TRUST COMPANY OF JACKSONVILLE

JACKSONVILLE, FLORIDA

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF HAVEN TRUST BANK FLORIDA

PONTE VEDRA BEACH, FLORIDA

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF FIRST COMMERCIAL BANK OF FLORIDA

ORLANDO, FLORIDA

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

and

 

CENTERSTATE BANK OF FLORIDA, N.A.

 

DATED AS OF

 

FEBRUARY 3, 2016

 

--------------------------------------------------------------------------------

 

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the “Agreement”), is made and entered into as of the
3rd day of February, 2016, by and among the FEDERAL DEPOSIT INSURANCE
CORPORATION, as RECEIVER OF OLDE CYPRESS COMMUNITY BANK, CLEWISTON, FLORIDA, and
as RECEIVER OF COMMUNITY NATIONAL BANK AT BARTOW, BARTOW FLORIDA, and
as  RECEIVER OF INDEPENDENT NATIONAL BANK, OCALA, FLORIDA, and as RECEIVER OF
CENTRAL FLORIDA STATE BANK, BELLEVIEW, FLORIDA, and as RECEIVER OF FIRST
GUARANTY BANK AND TRUST COMPANY OF JACKSONVILLE, JACKSONVILLE, FLORIDA, and as
RECEIVER OF HAVEN TRUST BANK FLORIDA, PONTE VEDRA BEACH, FLORIDA, and as
RECEIVER OF FIRST COMMERCIAL BANK OF FLORIDA, ORLANDO, FLORIDA (collectively,
the “Receiver”), CENTERSTATE BANK OF FLORIDA, N.A., organized under the laws of
the United States of America, and having its principal place of business in
Winter Haven Florida (the “Assuming Institution”), and the FEDERAL DEPOSIT
INSURANCE CORPORATION, organized under the laws of the United States of America
and having its principal office in Washington, D.C., acting in its corporate
capacity (the “Corporation”).

 

RECITALS

 

A.

The Receiver, the Assuming Institution and the Corporation entered into the
following Purchase and Assumption Agreements (collectively, the “P&A Agreements”
and each, respectively, the “P&A Agreement”). Each of the P&A Agreements listed
below includes a Single Family Shared-Loss Agreement (the “Single Family
Shared-Loss Agreement”) attached as Exhibit 4.15A and a Commercial Shared-Loss
Agreement (the “Commercial Shared-Loss Agreement”) attached as Exhibit 4.15B:

 

 

 

1.

P&A Agreement dated as of July 16, 2010 with respect to certain assets and
liabilities of Olde Cypress Community Bank,  Clewiston, Florida (a “Failed
Bank”).

 

 

2.

P&A Agreement dated as of August 20, 2010 with respect to certain assets and
liabilities of Community National Bank at Bartow, Bartow, Florida (a “Failed
Bank”).

 

 

3.

P&A Agreement dated as of August 20, 2010 with respect to certain assets and
liabilities of Independent National Bank, Ocala, Florida (a “Failed Bank”).

 

 

4.

P&A Agreement dated as of January 20, 2012 with respect to certain assets and
liabilities of Central Florida State Bank, Belleview, Florida (a “Failed Bank”).

 

 

5.

P&A Agreement dated as of January 27, 2012 with respect to certain assets and
liabilities of First Guaranty Bank and Trust Company of Jacksonville,
Jacksonville, Florida (a “Failed Bank”).

 

B.

The Receiver, the First Southern Bank and the Corporation entered into the
following

 

2

 

--------------------------------------------------------------------------------

 

Purchase and Assumption Agreements (collectively, the “P&A Agreements” and each,
respectively, the “P&A Agreement”). First Southern Bank was merged with and into
the Assuming Institution as of June 2, 2014. Each of the P&A Agreements listed
below includes a Single Family Shared-Loss Agreement (the “Single Family
Shared-Loss Agreement”) attached as Exhibit 4.15A and  a Commercial Shared-Loss
Agreement (the “Commercial Shared-Loss Agreement”) attached as Exhibit 4.15B: 

 

 

1.

P&A Agreement dated as of September 24, 2010 with respect to certain assets and
liabilities of Haven Trust Bank Florida, Ponte Vedra Beach, Florida (a “Failed
Bank”).

 

 

2.

P&A Agreement dated as of January 7, 2011 with respect to certain assets and
liabilities of First Commercial Bank of Florida, Orlando, Florida (a “Failed
Bank”).

 

C.

The Receiver, the Assuming Institution and the Corporation desire to terminate
the Single Family Shared-Loss Agreements (collectively, the “SFSLAs”) and the
Commercial Shared-Loss Agreements (collectively, the CSLAs”) of the P&A
Agreements.

 

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

 

ARTICLE I

CLOSING

 

Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the "Closing") to be held in person or by electronic means, as the Receiver
shall direct, on February 3, 2016, or such earlier or later date, or in such
other manner, as the parties hereto may agree in writing (the "Closing Date").

 

ARTICLE II

PAYMENTS AND TERMINATION

 

2.1Payment of Termination Amount.   Within two Business Days after the Closing
Date, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein,

the FDIC shall pay or cause to be paid to the Assuming Institution by wire
transfer in immediately available funds, Five Million Four Hundred Eighty-Two
Thousand Two Hundred Twenty-Eight United States Dollars ($5,482,228.00) (the
"Termination Amount"). The Assuming Institution and the Receiver hereby
acknowledge that the amount of shared-loss claims filed by the Assuming
Institution but not yet paid by the Receiver were accounted for in the
calculation of the Termination Amount.  

 

2.2Termination of the SFSLAs and the CSLAs.  Upon the occurrence of the Closing
and payment of the Termination Amount all rights and obligations of the parties
to make and receive payments pursuant to the SFSLAs and the CSLAs and all rights
and obligations of the parties thereto, shall terminate effective as of the
Closing Date.  

 

3

 

--------------------------------------------------------------------------------

 

2.3Legal Action; Utilization of Special Receivership Powers.  As of the Closing
Date, the Assuming Institution’s right, under Article III of the SFSLAs and
Article III of the CSLAs, to request to utilize any special legal power or right
which the Assuming Institution derived as a result of having acquired an asset
from the Receiver shall terminate; provided, however, any prior requests to
utilize such special powers or rights that were granted by the Receiver shall
not be affected hereby, and the Assuming Institution may continue to use such
special legal rights or powers in the litigation in which the permission to use
those special legal powers or rights was given. Notwithstanding the foregoing,
the Assuming Institution shall continue to have all rights and remedies
available to it under applicable state and federal laws, which shall not be
limited or altered by this Agreement. 

 

 

 

ARTICLE III

CONDITIONS PRECEDENT

 

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 No Third Party Beneficiary.   Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person other than the
Receiver, the Corporation and the Assuming Institution (and their respective
successors and assigns)  any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provisions contained herein, it being the
intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and that there be no other third party
beneficiaries.  

 

4.2 Rights Cumulative.   Except as otherwise expressly provided herein, the
rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under this Agreement, any of the agreements related
thereto or under applicable law.  Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided.  

 

4.3Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties.

 

4

 

--------------------------------------------------------------------------------

 

4.4 Counterparts.   

 

(a)This Agreement may be executed in any number of counterparts and by the duly
authorized representative of a different party hereto on separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.

 

(b)Each counterpart of this Agreement will be treated in all manner and respects
as an original agreement and will be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
signatory to this Agreement may raise the use of a facsimile machine or other
electronic means to deliver an executed document or the fact that any signature
or agreement was transmitted or communicated through the use of a facsimile
machine or other electronic means as a defense to the formation or
enforceability of a contract and each party hereto forever waives any such
defense.

 

4.5 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW
OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW,
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE
RELEVANT FAILED BANK WAS LOCATED.

 

4.6 Successors.  All terms and conditions of this Agreement shall be binding on
the successors and assigns of the Receiver, the Corporation and the Assuming
Institution.

 

4.7 Modification.  No amendment or other modification, rescission or release of
any part of this Agreement shall be effective except pursuant to a written
agreement subscribed by the duly authorized representatives of the parties
hereto.

 

4.8 Manner of Payment.  All payments due under this Agreement shall be in lawful
money of the United States of America in immediately available funds as each
party hereto may specify to the other parties; provided that in the event the
Receiver or the Corporation is obligated to make any payment hereunder in the
amount of $25,000.00 or less, such payment may be made by check.

 

4.9 Waiver.  Each of the Receiver, the Corporation and the Assuming Institution
may waive its respective rights, powers or privileges under this Agreement;
provided that such waiver shall be in writing; and further provided that no
failure or delay on the part of the Receiver, the Corporation or the Assuming
Institution to exercise any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor will any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege by the
Receiver, the Corporation, or the Assuming Institution under this Agreement, nor
will any such waiver operate or be construed as a future waiver of such right,
power or privilege under this Agreement.

 

4.10 Severability.  If any provision of this Agreement is declared invalid or

5

 

--------------------------------------------------------------------------------

 

unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto. 

 

4.11      Survival of Covenants.  The covenants, representations, and warranties
in this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated hereunder.

 

      4.12      Capitalized Terms. Capitalized terms not otherwise defined
herein shall have the meanings given such terms in the P&A Agreement, the SFSLAs
or the CSLAs, as applicable.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written.

     

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF OLDE CYPRESS COMMUNITY BANK

 

 

BY:  /s/ Robert N. Stoner

NAME:  Robert N. Stoner

TITLE: Manager, Strategic Programs

 

Attest:

 

__/s/ Anne W. Hunter____________

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF COMMUNITY NATIONAL BANK AT BARTOW

 

 

 

BY:  /s/ Robert N. Stoner

NAME:  Robert N. Stoner

TITLE: Manager, Strategic Programs

 

Attest:

 

___/s/ Anne W. Hunter __________

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF INDEPENDENT NATIONAL BANK

 

 

 

BY:  /s/ Robert N. Stoner

NAME:  Robert N. Stoner

TITLE: Manager, Strategic Programs

 

Attest:

 

____/s/ Anne W. Hunter___________

 

 

7

 

--------------------------------------------------------------------------------

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF CENRTAL FLORIDA STATE BANK

 

 

 

BY:  /s/ Robert N. Stoner

NAME:  Robert N. Stoner

TITLE: Manager, Strategic Programs

 

Attest:

 

____/s/ Anne W. Hunter__________

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF FIRST GUARANTY BANK AND TRUST COMPANY OF JACKSONVILLE

 

 

 

BY:  /s/ Robert N. Stoner

NAME:  Robert N. Stoner

TITLE: Manager, Strategic Programs

 

Attest:

 

____/s/ Anne W. Hunter___________

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF HAVEN TRUST BANK FLORIDA

 

 

 

BY:  /s/ Robert N. Stoner

NAME:  Robert N. Stoner

TITLE: Manager, Strategic Programs

 

Attest:

 

___/s/ Anne W. Hunter____________

 

 

 

 

 

 

8

 

--------------------------------------------------------------------------------

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF FIRST COMMERCIAL BANK OF FLORIDA

 

 

 

BY:  /s/ Robert N. Stoner

NAME:  Robert N. Stoner

TITLE: Manager, Strategic Programs

 

Attest:

 

___/s/ Anne W. Hunter___________

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

 

 

 

BY:  /s/ Sharon L. Yore

NAME:  Sharon L. Yore

TITLE: Associate Director, DRR

 

Attest:

 

__/s/ Anne W. Hunter____________

 

CENTERSTATE BANK OF FLORIDA, N.A.

 

 

 

BY:  _/s/ Stephen D. Young____________________

NAME: Stephen D. Young

TITLE: EVP, Chief Operating Officer

 

Attest:

 

 

__/s/ Jill P. Osborne_____________

 

 

9

 